321 S.E.2d 136 (1984)
311 N.C. 758
Josephine Gillis JENKINS
v.
Ava Lineberry WHEELER, Administratrix of the Estate of Louella S. Wheeler, and Ava Lineberry Wheeler, Individually, Ava Lineberry Wheeler, Executrix of the Estate of Austin Bedford Wheeler, Nationwide Mutual Insurance Company, and James L. Wilson.
No. 393P84.
Supreme Court of North Carolina.
August 28, 1984.
Moser, Ogburn, Hearner & Miller, Asheboro, for defendant.
Ottway Burton, Asheboro, for plaintiff.
Defendant's (James L. Wilson) petition for discretionary review under G.S. § 731. Denied.